December 5, 1928. The opinion of the Court was delivered by
The plaintiffs appeal from the order of Hon. William P. Greene, Special Judge, sustaining the demurrer interposed by the defendant in this cause. The reasoning of the order, which will be reported, is entirely satisfactory to this Court. In addition to the authorities cited by Judge Greene in support of his holding, we call attention to the recent case ofMyrick v. Lewis, 139 S.C. 475, 138 S.E., 198, which was decided about the time the order of the Special Judge was filed in the lower Court.
The judgment of this Court is that the order appealed from be, and the same is hereby, affirmed.
MR. CHIEF JUSTICE WATTS and MESSRS. JUSTICES COTHRAN, STABLER, and CARTER concur.